

 

--------------------------------------------------------------------------------

Exhibit 10.1
 
December 19, 2011
 
Ms. Claire Zhao
Beijing Heng He Xing Ye
Technology Development Co., Ltd.


RE:           Letter of Intent


Dear Ms. Zhao:


This letter of intent (“LOI”) is entered into by and between Save the World Air,
Inc. (“STWA”) and Beijing Heng He Xing Ye Technology Development Co., Ltd.
(“TDC”). STWA and TDC are sometimes referred to herein as the “Parties” and
individually as a “Party.” The Parties enter into this LOI for the purpose of
setting forth their mutual expressions of interest regarding their intent to
proceed with the consideration and evaluation of transactions by which STWA
would sub-license or otherwise grant certain rights for commercial exploitation
of, within the Chinese market, its proprietary technology, known as Applied Oil
Technology (the “AOT Technology”), to TDC.


1.           Confidential Information.  The Parties acknowledge and confirm
their agreement that all information exchanged prior hereto and pursuant to this
LOI is and shall be subject to the terms of the Non-Use, Non-Disclosure and
Non-Compete Agreement previously signed by the Parties, effective November 9,
2011, and the Non-Disclosure Agreement previously signed by the Parties,
effective December 10, 2011 (collectively, the “NDAs”), except that STWA may
elect, at its option, or may be required as a matter of law, to publicly file
and/or disclose the existence and terms and conditions of this LOI.
 
2.           Intellectual Property.  The Parties acknowledge and agree that STWA
is the holder and owner of worldwide  exclusive licenses for the AOT Technology.
Nothing contained in this LOI shall be deemed to transfer or assign any right,
title or interest in or to the AOT Technology to TDC, it being expressly
understood between the Parties that all right, title and interest in and to the
AOT Technology is and shall remain the exclusive intellectual property of STWA.
 
3.           Expressions of Interest.  It is the desire of TDC to acquire
certain rights to STWA’s AOT Technology for the purpose of selling, distributing
and otherwise commercially exploiting the AOT Technology in China, as such
technology relates to the delivery and transportation of crude oil through
pipelines. The Parties agree, in the foregoing regard, to enter into good faith
negotiations providing for a mutually acceptable licensing of, or a mutually
acceptable structure relating to the commercial exploitation of, the AOT
Technology by TDC in the Chinese market. Toward this end, the Parties shall
exchange information as reasonably requested by each Party, in accordance with
the terms of the NDAs, including, without limitation, TDC’s delivery of its
business plan and marketing strategies for the commercial exploitation of the
AOT Technology in China, and TDC’s delivery of documentation relating to costs
associated with the delivery and transportation of crude oil through pipelines
in the Chinese market, and TDC shall further deliver to STWA other relevant data
concerning China’s oilfield pipelines. TDC represents and warrants that it is
the Chinese government’s overall policy to support the use and application of
environmentally friendly and energy saving technology, such as STWA’s AOT
Technology, within China’s oil and energy sector.  TDC further represents and
warrants that it is in the process of conducting feasibility and market study of
potential application and development of STWA’s AOT Technology in China,
including gathering operational data from various oil fields in China (including
but not limited to Sinopec Shengli oilfield), including pipeline diameter
measurements, total pipeline length, velocity, temperature and estimated AOT
Technology requirements, all of which data (upon available) TDC agrees to
deliver to STWA within a reasonable period of time after the execution of this
LOI.
 

 
 

--------------------------------------------------------------------------------

 
Ms. Claire Zhao
December 19, 2011
Page 2



 
4.           Term.  This LOI shall be effective when signed by both Parties and
shall remain in effect until the earlier of (a) the date upon which it is
expressly superseded by substantive definitive transaction agreements, if any,
signed and delivered by both Parties, or (b) June 30, 2012.
 
5.           Non-Binding Effect.  This LOI is intended to set forth the Parties’
intent to proceed with the exchange and limited use of information, and to
confirm the Parties’ general intent to evaluate, discuss and negotiate in good
faith a transaction for the commercial application of STWA’s AOT Technology as
it relates to the delivery and transportation of crude oil through pipelines in
China. This LOI does not create a contract which binds either Party to a
commitment to complete any particular transaction, and no Party shall have
liability to the other for failure to complete any transaction contemplated by
this LOI. Further, both Parties acknowledge and agree that any transaction which
is jointly pursued by them is expressly conditioned upon the structuring,
drafting, execution and delivery of mutually acceptable substantive definitive
transaction agreements. Notwithstanding the generality of and subject to the
provisions of this section 5, the provisions of this LOI as applicable shall be
binding on the Parties and shall survive the termination or expiration of this
LOI.
 
6.           Governing Law.  This LOI shall be construed in accordance with the
internal laws of the State of California.  All controversies, claims or disputes
arising out of, in connection with, or relating to this LOI shall be finally
settled by arbitration.  The arbitration shall be held in Los Angeles County,
California in accordance with the then current Commercial Arbitration Rules of
the American Arbitration Association.  The arbitration shall be conducted before
one arbitrator who shall have prior experience in arbitrating commercial
disputes.  The arbitrator shall be selected by mutual consent of the
Parties.  If the Parties are unable to agree on the selection of the arbitrator
within thirty (30) days, the American Arbitration Association shall select the
arbitrator.  In the event of a dispute arising under this LOI, the prevailing
Party shall be entitled to collect attorneys’ fees and costs in addition to any
other remedy, including, without limitation, injunctive relief, awarded by the
arbitrator.
 
7.           Assignment.  This LOI is entered into for the benefit of the
Parties, their successors and assigns.  Neither Party may assign its rights
hereunder without the prior written consent of the other Party.
 
8.           Modification.  This LOI shall not be amended, modified, released,
discharged, abandoned or otherwise terminated prior to expiration, in whole or
in part, except by written agreement signed by the Parties hereto.
 
9.           Severability.  In the event that any provision, or any portion
thereof, of this LOI is determined by competent judicial, legislative,
administrative or arbitrator authority to be prohibited by law, then such
provision or part thereof shall be ineffective only to the extent of such
prohibition, without invalidating the remaining provisions of the LOI.
 

 
 

--------------------------------------------------------------------------------

 
Ms. Claire Zhao
December 19, 2011
Page 3



 
10.           Exclusivity.  Neither Party shall, within the Term of this LOI and
without express written consent of the other Party, enter into a similar LOI or
agreement with any other third party with regard to the use and application of
STWA’s AOT Technology in China.
 
11.           Notices.  Notices under this LOI by either party shall be in
writing and will be sufficiently made or given if sent by certified or
registered mail, return receipt requested, courier or by facsimile, and shall be
deemed given upon delivery by courier, five (5) days after deposit in the mail,
or upon receipt of facsimile transmission.  Notices shall be sent to the
signatory of this LOI or an authorized officer at the address set forth in the
signature blocks of this LOI or at such other addresses either Party may specify
in writing.
 
12.           Entire Agreement.  This LOI, including the NDAs, contains the full
and complete understanding of the Parties with respect to the subject matter
hereof, and supersedes all prior representations and understandings, whether
oral or written.
 
13.           Costs and Expenses.  The Parties confirm that each Party will be
solely responsible for the costs and expenses incurred by it in connection with
documentation and execution of this LOI and the transactions contemplated
herein.
 
14.           Termination.  Upon termination of this LOI, TDC shall immediately
return to STWA all documents, materials, information or writings of any kind
relating to the AOT Technology, and TDC shall have no right, title or interest
in or to such technology or right to utilize such technology for any purpose, it
being expressly agreed and understood between the Parties that all right, title
and interest in and to the AOT Technology shall at all times remain with STWA.
 
15.           Authority.  As the case may be, each of the undersigned has been
duly authorized and empowered by TDC and the Company to execute this Agreement,
and the signatures of each of the undersigned is binding upon the entity for
which the undersigned has executed this Agreement.
 
16.           Counterparts.  This LOI may be executed in two (2) counterparts,
each of which will be deemed to be an original copy of this agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.  The Parties hereto may execute this LOI by facsimile delivery of
manually signed copies or by the electronic delivery of copies bearing an
electronic facsimile signature.
 

 
Very truly yours,
 
SAVE THE WORLD AIR, INC.
           
Dated:  12/19/2011
By:
/s/ Cecil Bond Kyte
   
Cecil Bond Kyte, its CEO
 
Address:
735 State Street, Suite 500
   
Santa Barbara, CA  93101
     

We hereby approve and agree to all the terms and conditions set forth above.

 
 

--------------------------------------------------------------------------------

 
Ms. Claire Zhao
December 19, 2011
Page 4




 
BEIJING HENG HE XING YE
 
TECHNOLOGY DEVELOPMENT CO., LTD.
           
Dated:    12/19/2011
By:
/s/ Claire Zhao
   
Claire Zhao
 
Address:
Room 6018,Beijing Time Data Center,No.19,
         
Haidian Nanlu,Beijing,China


